Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on December 04, 2020.
3.	In view of the amendment filed on 11/18/2020, claims 1-2, 4, 8-10, 12, 16 and 19-20 has been amended.
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 11/18/2020, claims 1-20 are allowed.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.
 				Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
	In the examiner’s final office action dated on 09/09/2020, claims 1-20 were rejected 
under 35 U.S.C. 103 based primarily on US 7,542,969 B1 to Rappaport et al and US 2007/0106659 A1 to Lu et al.
	The claimed invention is directed towards A method comprising: analyzing, by an application using a processor and a memory, a search term received by the application that was used by a search engine performing an online search that produced a result set received by the application, the analyzing comprising determining a specified concept corresponding to the search term, the specified concept being present in an ontology related to a subject-matter domain of the search term; selecting a set of concepts from the ontology, the set of concepts including a related concept, wherein the related concept is related to the specified concept in an organization of the ontology; determining a set of subscriber data sources that subscribe to the specified concept in the set of concepts so as to have their data included in response to search queries related to the specified concept; identifying, from the set of subscriber data sources, a subscriber data source based on determining that data of the subscriber data source is not included in the result set; and sending a non-participation message from the application to the subscriber data source regarding the data of the subscriber data source that is not included in the result set.
	The prior art of record US 7,542,969 B1 to Rappaport et al and US 2007/0106659 A1 to Lu et al, do not teach, show or suggest the features of determining a set of subscriber data sources that subscribe to the specified concept in the set of concepts so as to have their data included in response to search queries related to the specified concept; identifying, from the set of subscriber data sources, a subscriber data source based on determining that data of the subscriber data source is not included in the result set; and sending a non-participation message from the application to the subscriber data source regarding the data of the subscriber data source that is not included in the result set in combination with other claimed features.
	An updated search of prior art in domains (EAST, Google, Google Scholar and ip.com) has been conducted.  The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element highlighted above with the elements presented in each of the independent claims 1, 9 and 19.               
The dependent claims 2-8 depending on independent claim 1, dependent claims 10-18 depending on independent claim 9, and dependent claim 20 depending on independent claim 19 are also distinct from the prior art for the same reasons.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
					Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167